Exhibit 10.54

 

CLEAN HARBORS, INC.

 

2010 STOCK INCENTIVE PLAN

 

[As amended on May 10, 2010]

 


1.             PURPOSE

 

The purpose of this 2010 Stock Incentive Plan (the “Plan”) of Clean
Harbors, Inc., a Massachusetts corporation (the “Company”), is to advance the
interests of the Company’s shareholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to align their
interests with those of the Company’s shareholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future “parent” and “subsidiary” corporations, as those terms are
defined, respectively, in Sections 424(e) and 424(f) of the Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder (the
“Code”), and any other business venture (including, without limitation, joint
venture or limited liability company) in which the Company has a controlling
interest, as determined by the Company’s Board of Directors (the “Board”).

 


2.             ELIGIBILITY

 

Subject to the provisions of the Plan, all of the Company’s employees,
directors, officers, consultants and advisors are eligible to receive stock
options, stock appreciation rights, restricted stock, restricted stock units,
and other stock-based awards (each, an “Award”) under the Plan. Each person who
receives an Award under the Plan is deemed a “Participant.”

 


3.             ADMINISTRATION AND DELEGATION

 


(A)           ADMINISTRATION. EXCEPT TO THE EXTENT THAT THE PROVISIONS OF THE
PLAN SPECIFICALLY RESERVE AUTHORITY TO THE BOARD (INCLUDING, WITHOUT LIMITATION,
AS DESCRIBED IN SECTION 3(B) WITH RESPECT TO AWARDS MADE BY THE BOARD TO ANY
DIRECTOR OF THE COMPANY WHO IS NOT AN EMPLOYEE OF THE COMPANY (A “NON-EMPLOYEE
DIRECTOR”) OR THE COMMITTEE SHALL DELEGATE TO ONE OR MORE OF THE COMPANY’S
OFFICERS POWER TO GRANT CERTAIN AWARDS AS DESCRIBED IN SECTION 3(C), THE PLAN
WILL BE ADMINISTERED BY THE COMPENSATION COMMITTEE (THE “COMMITTEE”).  THE
COMMITTEE MAY BE A COMMITTEE OR SUBCOMMITTEE OF THE BOARD.  THE COMMITTEE SHALL
CONSIST SOLELY OF TWO OR MORE NON-EMPLOYEE DIRECTORS ALL OF WHOM ARE “OUTSIDE
DIRECTORS” AS THAT TERM IS DEFINED IN THE CODE AT TREAS. REG. §1.162-27(C)(3),
AND ALL OF WHOM ARE “INDEPENDENT” AS THAT TERM IS DEFINED UNDER THE RULES OF THE
NEW YORK STOCK EXCHANGE OR SUCH OTHER STOCK EXCHANGE UPON WHICH THE COMMON STOCK
MAY THEN BE PRIMARILY LISTED FOR TRADING (THE “APPLICABLE EXCHANGE”). THE
COMMITTEE SHALL, SUBJECT TO THE PROVISIONS OF THE PLAN, HAVE AUTHORITY TO GRANT
AWARDS, TO SET THE CONDITIONS FOR VESTING AND PAYMENT OF SUCH AWARDS AND TO
DETERMINE WHETHER SUCH CONDITIONS AT ANY TIME HAVE BEEN FULFILLED, AND TO ADOPT,
AMEND AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES RELATING TO
THE PLAN AS THE COMMITTEE SHALL DEEM ADVISABLE. THE COMMITTEE MAY CONSTRUE AND
INTERPRET THE TERMS OF THE PLAN AND ANY AWARD AGREEMENTS ENTERED INTO UNDER THE
PLAN. THE COMMITTEE MAY CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER AND TO THE EXTENT IT SHALL
DEEM

 

--------------------------------------------------------------------------------


 


EXPEDIENT TO CARRY THE PLAN INTO EFFECT AND IT SHALL BE THE SOLE AND FINAL JUDGE
OF SUCH EXPEDIENCY. ALL DECISIONS BY THE COMMITTEE SHALL BE MADE IN THE
COMMITTEE’S SOLE DISCRETION AND SHALL BE FINAL AND BINDING ON ALL PERSONS HAVING
OR CLAIMING ANY INTEREST IN THE PLAN OR IN ANY AWARD. NO DIRECTOR OR OFFICER
ACTING PURSUANT TO THE AUTHORITY OF THE BOARD OR THE COMMITTEE SHALL BE LIABLE
FOR ANY ACTION OR DETERMINATION RELATING TO OR UNDER THE PLAN MADE IN GOOD
FAITH.


 


(B)           SUBJECT TO THE PROVISIONS OF THE PLAN, THE BOARD SHALL HAVE
AUTHORITY TO GRANT AWARDS (OTHER THAN INCENTIVE STOCK OPTIONS AS DEFINED IN
SECTION 5(B) AND PERFORMANCE AWARDS AS DEFINED IN SECTION 10(I)) TO NON-EMPLOYEE
DIRECTORS OF THE COMPANY.  IN CONNECTION WITH ANY SUCH AWARDS, THE PROVISIONS OF
THE PLAN WITH RESPECT TO THE AUTHORITY OF THE COMMITTEE IN CONNECTION WITH THE
GRANTING AND ADMINISTRATION OF AWARDS SHALL BE APPLICABLE TO THE BOARD.


 


(C)           DELEGATION TO OFFICERS. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE COMMITTEE MAY DELEGATE THE POWER TO GRANT AWARDS (SUBJECT TO THE PROVISIONS
OF THE PLAN) TO ANY ONE OR MORE OFFICERS OF THE COMPANY OR ANY OF ITS PRESENT OR
FUTURE SUBSIDIARIES AND TO EXERCISE SUCH OTHER POWERS UNDER THE PLAN AS THE
COMMITTEE MAY DETERMINE, PROVIDED THAT THE COMMITTEE SHALL FIX THE MAXIMUM
NUMBER OF SHARES WHICH MAY BE SUBJECT TO AWARDS TO ANY PARTICIPANT AND THE
AGGREGATE NUMBER OF SHARES SUBJECT TO ALL AWARDS THAT ANY SUCH OFFICER OR
OFFICERS MAY GRANT; PROVIDED FURTHER, HOWEVER, THAT NO OFFICER SHALL BE
AUTHORIZED TO GRANT AWARDS TO ANY “EXECUTIVE OFFICER” OF THE COMPANY (AS DEFINED
BY RULE 3B-7 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)), ANY “OFFICER” OF THE COMPANY (AS DEFINED BY RULE 16A-1 UNDER
THE EXCHANGE ACT), OR ANY “COVERED EMPLOYEE” (AS DEFINED IN SECTION 162(M) OF
THE CODE, OR ANY SUCCESSOR PROVISION THERETO, AND THE REGULATIONS THEREUNDER
(“SECTION 162(M)”)).


 


4.             STOCK AVAILABLE FOR AWARDS

 


(A)           NUMBER OF SHARES; SHARE COUNTING.


 


(1)           AUTHORIZED NUMBER OF SHARES. SUBJECT TO ADJUSTMENT UNDER
SECTION 9, AWARDS MAY BE MADE UNDER THE PLAN FOR UP TO 3,000,000 SHARES OF THE
COMPANY’S COMMON STOCK, $0.01 PAR VALUE PER SHARE (“COMMON STOCK”). SHARES
ISSUED UNDER THE PLAN MAY CONSIST IN WHOLE OR IN PART OF AUTHORIZED BUT UNISSUED
SHARES OR TREASURY SHARES.


 


(2)           SHARE COUNTING. FOR PURPOSES OF COUNTING THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN AND UNDER THE
SUB-LIMITS CONTAINED IN SECTION 4(B), (I) ALL SHARES OF COMMON STOCK COVERED
BOTH BY AN OPTION AND A TANDEM SAR (AS DEFINED IN SECTION 6(B)(1)) SHALL BE
TREATED AS SUBJECT TO ONLY ONE AWARD, (II) ALL SHARES OF COMMON STOCK COVERED BY
AN INDEPENDENT SAR (AS DEFINED IN SECTION 6(B)(2)) SHALL BE COUNTED AGAINST THE
NUMBER OF SHARES AVAILABLE FOR THE GRANT OF AWARDS; PROVIDED, HOWEVER, THAT
INDEPENDENT SARS THAT MAY BE SETTLED ONLY IN CASH SHALL NOT BE SO COUNTED;
(III) IF ANY AWARD (A) EXPIRES OR IS TERMINATED, SURRENDERED OR CANCELED WITHOUT
HAVING BEEN FULLY EXERCISED OR IS FORFEITED IN WHOLE OR IN PART (INCLUDING AS
THE RESULT OF SHARES SUBJECT TO SUCH AWARD BEING REPURCHASED BY THE COMPANY AT
THE ORIGINAL ISSUANCE PRICE PURSUANT TO A CONTRACTUAL REPURCHASE RIGHT) OR
(B) RESULTS IN ANY SHARES NOT BEING ISSUED (INCLUDING AS A RESULT OF AN
INDEPENDENT SAR THAT WAS SETTLEABLE EITHER IN CASH OR IN SHARES ACTUALLY BEING
SETTLED IN CASH), THE UNUSED COMMON STOCK COVERED BY SUCH AWARD SHALL AGAIN BE
AVAILABLE FOR THE GRANT OF AWARDS; PROVIDED, HOWEVER, IN THE CASE OF INCENTIVE
STOCK OPTIONS (AS DEFINED IN SECTION 5(B)), THE FOREGOING SHALL

 

2

--------------------------------------------------------------------------------


 


BE SUBJECT TO ANY LIMITATIONS UNDER THE CODE; AND PROVIDED FURTHER, IN THE CASE
OF INDEPENDENT SARS, THAT THE FULL NUMBER OF SHARES SUBJECT TO ANY STOCK-SETTLED
SAR SHALL BE COUNTED AGAINST THE SHARES AVAILABLE UNDER THE PLAN AND AGAINST THE
SUB-LIMITS LISTED IN CLAUSE (II) ABOVE REGARDLESS OF THE NUMBER OF SHARES
ACTUALLY USED TO SETTLE SUCH SAR UPON EXERCISE; (IV) SHARES OF COMMON STOCK
TENDERED TO THE COMPANY BY A PARTICIPANT TO (A) PURCHASE SHARES OF COMMON STOCK
UPON THE EXERCISE OF AN AWARD OR (B) SATISFY TAX WITHHOLDING OBLIGATIONS
(INCLUDING SHARES RETAINED FROM THE AWARD CREATING THE TAX OBLIGATION) SHALL NOT
BE ADDED BACK TO THE NUMBER OF SHARES AVAILABLE FOR THE FUTURE GRANT OF AWARDS;
AND (V) SHARES OF COMMON STOCK REPURCHASED BY THE COMPANY ON THE OPEN MARKET
USING THE PROCEEDS FROM THE EXERCISE OF AN AWARD SHALL NOT INCREASE THE NUMBER
OF SHARES AVAILABLE FOR FUTURE GRANT OF AWARDS.


 


(B)           SUB-LIMITS. SUBJECT TO ADJUSTMENT UNDER SECTION 9, THE FOLLOWING
SUB-LIMITS ON THE NUMBER OF SHARES SUBJECT TO AWARDS SHALL APPLY:


 


(1)           SECTION 162(M) PER-PARTICIPANT LIMIT. THE MAXIMUM NUMBER OF SHARES
OF COMMON STOCK WITH RESPECT TO WHICH AWARDS MAY BE GRANTED TO ANY ONE
PARTICIPANT UNDER THE PLAN SHALL BE 200,000 PER CALENDAR YEAR. FOR PURPOSES OF
THE FOREGOING LIMIT, THE COMBINATION OF AN OPTION WITH A TANDEM SAR (AS DEFINED
IN SECTION 6(B)(1)) SHALL BE TREATED AS A SINGLE AWARD. THE PER-PARTICIPANT
LIMIT DESCRIBED IN THIS SECTION 4(B)(1) SHALL BE CONSTRUED AND APPLIED
CONSISTENTLY WITH SECTION 162(M).


 


(2)           LIMIT ON OTHER STOCK-BASED AWARDS. THE MAXIMUM NUMBER OF SHARES
WITH RESPECT TO WHICH ALL OTHER STOCK-BASED AWARDS (AS DEFINED IN SECTION 8) MAY
BE GRANTED UNDER THE PLAN TO ALL PARTICIPANTS IN THE AGGREGATE SHALL BE 300,000.


 


(C)           SUBSTITUTE AWARDS. IN CONNECTION WITH A MERGER OR CONSOLIDATION OF
AN ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE COMPANY OF PROPERTY OR
STOCK OF AN ENTITY, THE BOARD MAY GRANT AWARDS (“SUBSTITUTE AWARDS”) IN
SUBSTITUTION FOR ANY OPTIONS OR OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY
SUCH ENTITY OR AN AFFILIATE THEREOF. SUBSTITUTE AWARDS MAY BE GRANTED ON SUCH
TERMS AS THE BOARD DEEMS APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY
LIMITATIONS ON AWARDS CONTAINED IN THE PLAN. SUBSTITUTE AWARDS SHALL NOT COUNT
AGAINST THE OVERALL SHARE LIMIT SET FORTH IN SECTION 4(A)(1) OR ANY SUB-LIMITS
CONTAINED IN THE PLAN, EXCEPT AS MAY BE REQUIRED BY REASON OF SECTION 422 AND
RELATED PROVISIONS OF THE CODE.


 


5.             STOCK OPTIONS

 


(A)           GENERAL. SUBJECT TO THE LIMITATIONS SET FORTH IN THIS SECTION 5,
THE COMMITTEE MAY GRANT OPTIONS TO PURCHASE COMMON STOCK (EACH, AN “OPTION”) AND
DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY EACH OPTION, THE
EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS AND LIMITATIONS APPLICABLE TO
THE EXERCISE OF EACH OPTION, INCLUDING CONDITIONS RELATING TO APPLICABLE FEDERAL
OR STATE SECURITIES LAWS, AS IT CONSIDERS NECESSARY OR ADVISABLE. AN OPTION
WHICH IS NOT INTENDED TO BE AN INCENTIVE STOCK OPTION (AS DEFINED IN CLAUSE
(B) BELOW) SHALL BE DEEMED A “NONSTATUTORY STOCK OPTION”.


 


(B)           INCENTIVE STOCK OPTIONS. OPTIONS (EACH AN “INCENTIVE STOCK
OPTION”) THAT THE COMMITTEE INTENDS TO BE “INCENTIVE STOCK OPTIONS” AS DEFINED
IN SECTION 422 OF THE CODE, OR ANY SUCCESSOR PROVISIONS THERETO, AND THE
REGULATIONS THEREUNDER (“SECTION 422”), MAY ONLY BE

 

3

--------------------------------------------------------------------------------


 


GRANTED TO EMPLOYEES OF THE COMPANY, ANY OF THE COMPANY’S PRESENT OR FUTURE
PARENT OR SUBSIDIARY CORPORATIONS AS DEFINED IN SECTION 424(E) OR (F) OF THE
CODE, AND ANY OTHER ENTITIES THE EMPLOYEES OF WHICH ARE ELIGIBLE TO RECEIVE
INCENTIVE STOCK OPTIONS UNDER THE CODE, AND SHALL BE SUBJECT TO AND SHALL BE
CONSTRUED CONSISTENTLY WITH THE REQUIREMENTS OF SECTION 422. THE COMPANY SHALL
HAVE NO LIABILITY TO A PARTICIPANT, OR ANY OTHER PARTY, IF AN OPTION (OR ANY
PART THEREOF) THAT IS INTENDED TO BE AN INCENTIVE STOCK OPTION DOES NOT SATISFY
ALL OF THE REQUIREMENTS IN THE CODE FOR AN “INCENTIVE STOCK OPTION” OR FOR ANY
ACTION TAKEN BY THE COMMITTEE, INCLUDING WITHOUT LIMITATION THE CONVERSION OF AN
INCENTIVE STOCK OPTION TO A NONSTATUTORY STOCK OPTION.


 


(C)           EXERCISE PRICE. THE COMMITTEE SHALL ESTABLISH THE EXERCISE PRICE
OF EACH OPTION AND SPECIFY SUCH EXERCISE PRICE IN THE APPLICABLE OPTION
AGREEMENT. THE EXERCISE PRICE SHALL BE NOT LESS THAN 100% OF THE FAIR MARKET
VALUE OF THE COMMON STOCK AS DETERMINED BY (OR IN A MANNER APPROVED BY) THE
COMMITTEE (“FAIR MARKET VALUE”) ON THE DATE THE OPTION IS GRANTED, PROVIDED THAT
IF THE COMMITTEE APPROVES THE GRANT OF AN OPTION WITH AN EXERCISE PRICE TO BE
DETERMINED ON A SPECIFIED FUTURE DATE, THE EXERCISE PRICE SHALL BE NOT LESS THAN
100% OF THE FAIR MARKET VALUE ON SUCH FUTURE DATE.


 


(D)           DURATION OF OPTIONS. EACH OPTION SHALL BE EXERCISABLE AT SUCH
TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE COMMITTEE MAY SPECIFY IN
THE APPLICABLE OPTION AGREEMENT; PROVIDED, HOWEVER, THAT NO OPTION MAY BE
GRANTED FOR A TERM IN EXCESS OF 10 YEARS.


 


(E)           EXERCISE OF OPTION. OPTIONS MAY BE EXERCISED BY DELIVERY TO THE
COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY
OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE COMMITTEE
TOGETHER WITH PAYMENT IN FULL AS SPECIFIED IN SECTION 5(F) FOR THE NUMBER OF
SHARES FOR WHICH THE OPTION IS EXERCISED.


 


(F)            PAYMENT UPON EXERCISE. COMMON STOCK PURCHASED UPON THE EXERCISE
OF AN OPTION GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


 


(1)           IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;


 


(2)           EXCEPT AS THE COMMITTEE MAY OTHERWISE PROVIDE IN AN OPTION
AGREEMENT, BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL UNDERTAKING BY A
CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY SUFFICIENT FUNDS TO PAY
THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING OR (II) DELIVERY BY THE
PARTICIPANT TO THE COMPANY OF A COPY OF IRREVOCABLE AND UNCONDITIONAL
INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY CASH OR
A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING;


 


(3)           DURING ANY PERIOD WHEN THE COMMON STOCK IS REGISTERED UNDER THE
EXCHANGE ACT, BY DELIVERY OF SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT
VALUED AT THEIR THEN FAIR MARKET VALUE, PROVIDED (I) SUCH METHOD OF PAYMENT IS
THEN PERMITTED UNDER APPLICABLE LAW, (II) SUCH COMMON STOCK, IF ACQUIRED
DIRECTLY FROM THE COMPANY, WAS OWNED BY THE PARTICIPANT AT LEAST SIX MONTHS
PRIOR TO SUCH DELIVERY, AND (III) SUCH COMMON STOCK IS NOT SUBJECT TO ANY
REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS;


 


(4)           TO THE EXTENT PERMITTED BY APPLICABLE LAW AND BY THE COMMITTEE AND
PROVIDED FOR IN THE OPTION AGREEMENT, BY (I) DELIVERY OF A PROMISSORY NOTE OF
THE PARTICIPANT TO

 

4

--------------------------------------------------------------------------------


 


THE COMPANY ON TERMS DETERMINED BY THE COMMITTEE, OR (II) PAYMENT OF SUCH OTHER
LAWFUL CONSIDERATION AS THE COMMITTEE MAY DETERMINE; OR


 


(5)           BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


 


(G)           LIMITATION ON REPRICING. UNLESS SUCH ACTION IS APPROVED BY THE
COMPANY’S SHAREHOLDERS: (1) NO OUTSTANDING OPTION GRANTED UNDER THE PLAN MAY BE
AMENDED TO PROVIDE AN EXERCISE PRICE PER SHARE THAT IS LOWER THAN THE
THEN-CURRENT EXERCISE PRICE PER SHARE OF SUCH OUTSTANDING OPTION (OTHER THAN
ADJUSTMENTS PURSUANT TO SECTION 9), AND (2) THE COMMITTEE MAY NOT CANCEL ANY
OUTSTANDING OPTION (WHETHER OR NOT GRANTED UNDER THE PLAN) AND GRANT IN
SUBSTITUTION THEREFOR NEW AWARDS UNDER THE PLAN COVERING THE SAME OR A DIFFERENT
NUMBER OF SHARES OF COMMON STOCK AND HAVING AN EXERCISE PRICE PER SHARE LOWER
THAN THE THEN-CURRENT EXERCISE PRICE PER SHARE OF THE CANCELLED OPTION.


 


6.             STOCK APPRECIATION RIGHTS

 


(A)           GENERAL. A STOCK APPRECIATION RIGHT (“SAR”) IS AN AWARD ENTITLING
THE HOLDER, UPON EXERCISE, TO RECEIVE AN AMOUNT IN CASH OR COMMON STOCK OR A
COMBINATION THEREOF (SUCH FORM TO BE DETERMINED BY THE COMMITTEE) DETERMINED IN
WHOLE OR IN PART BY REFERENCE TO APPRECIATION, FROM AND AFTER THE DATE OF GRANT,
IN THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK. SARS MAY BE BASED SOLELY ON
APPRECIATION IN THE FAIR MARKET VALUE OF COMMON STOCK OR ON A COMPARISON OF SUCH
APPRECIATION WITH SOME OTHER MEASURE OF MARKET GROWTH SUCH AS (BUT NOT LIMITED
TO) APPRECIATION IN A RECOGNIZED MARKET INDEX. THE DATE AS OF WHICH SUCH
APPRECIATION OR OTHER MEASURE IS DETERMINED SHALL BE THE EXERCISE DATE UNLESS
ANOTHER DATE IS SPECIFIED BY THE COMMITTEE IN THE SAR AWARD.


 


(B)           GRANTS. SARS MAY BE GRANTED IN TANDEM WITH, OR INDEPENDENTLY OF,
OPTIONS GRANTED UNDER THE PLAN.


 


(1)           TANDEM SARS. WHEN A SAR IS EXPRESSLY GRANTED IN TANDEM WITH AN
OPTION (A “TANDEM SAR”), (I) THE SAR WILL BE EXERCISABLE ONLY AT SUCH TIME OR
TIMES, AND ONLY TO THE EXTENT, THAT THE RELATED OPTION IS EXERCISABLE (EXCEPT TO
THE EXTENT DESIGNATED BY THE COMMITTEE IN CONNECTION WITH A REORGANIZATION EVENT
(AS DEFINED IN SECTION 9(B)(1)) AND WILL BE EXERCISABLE IN ACCORDANCE WITH THE
PROCEDURE REQUIRED FOR EXERCISE OF THE RELATED OPTION; (II) THE SAR WILL
TERMINATE AND NO LONGER BE EXERCISABLE UPON THE TERMINATION OR EXERCISE OF THE
RELATED OPTION, EXCEPT TO THE EXTENT DESIGNATED BY THE COMMITTEE IN CONNECTION
WITH A REORGANIZATION EVENT, AND EXCEPT THAT A SAR GRANTED WITH RESPECT TO LESS
THAN THE FULL NUMBER OF SHARES COVERED BY AN OPTION WILL NOT BE REDUCED UNTIL
THE NUMBER OF SHARES AS TO WHICH THE RELATED OPTION HAS BEEN EXERCISED OR HAS
TERMINATED EXCEEDS THE NUMBER OF SHARES NOT COVERED BY THE SAR; (III) THE OPTION
WILL TERMINATE AND NO LONGER BE EXERCISABLE UPON THE EXERCISE OF THE RELATED
SAR; AND (IV) THE SAR WILL BE TRANSFERABLE ONLY TOGETHER WITH THE RELATED
OPTION.


 


(2)           INDEPENDENT SARS. A SAR NOT EXPRESSLY GRANTED IN TANDEM WITH AN
OPTION (AN “INDEPENDENT SAR”) WILL BECOME EXERCISABLE AT SUCH TIME OR TIMES, AND
ON SUCH CONDITIONS, AS THE COMMITTEE MAY SPECIFY IN THE SAR AWARD.


 


(C)           EXERCISE PRICE. THE COMMITTEE SHALL ESTABLISH THE EXERCISE PRICE
OF EACH SAR AND SPECIFY IT IN THE APPLICABLE SAR AGREEMENT. THE EXERCISE PRICE
SHALL NOT BE LESS THAN 100% OF THE

 

5

--------------------------------------------------------------------------------


 


FAIR MARKET VALUE OF THE UNDERLYING COMMON STOCK ON THE DATE THE SAR IS GRANTED;
PROVIDED THAT IF THE COMMITTEE APPROVES THE GRANT OF A SAR WITH AN EXERCISE
PRICE TO BE DETERMINED ON A SPECIFIED FUTURE DATE, THE EXERCISE PRICE SHALL BE
NOT LESS THAN 100% OF THE FAIR MARKET VALUE OF THE UNDERLYING COMMON STOCK ON
SUCH FUTURE DATE.


 


(D)           DURATION OF SARS. EACH SAR SHALL BE EXERCISABLE AT SUCH TIMES AND
SUBJECT TO SUCH TERMS AND CONDITIONS AS THE COMMITTEE MAY SPECIFY IN THE
APPLICABLE SAR AGREEMENT; PROVIDED, HOWEVER, THAT NO SAR WILL BE GRANTED WITH A
TERM IN EXCESS OF 10 YEARS.


 


(E)           EXERCISE OF SARS. SARS MAY BE EXERCISED BY DELIVERY TO THE COMPANY
OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY OTHER FORM
OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE COMMITTEE TOGETHER WITH
ANY OTHER DOCUMENTS REQUIRED BY THE COMMITTEE.


 


(F)            LIMITATION ON REPRICING. UNLESS SUCH ACTION IS APPROVED BY THE
COMPANY’S SHAREHOLDERS: (1) NO OUTSTANDING SAR GRANTED UNDER THE PLAN MAY BE
AMENDED TO PROVIDE A EXERCISE PRICE PER SHARE THAT IS LOWER THAN THE
THEN-CURRENT EXERCISE PRICE PER SHARE OF SUCH OUTSTANDING SAR (OTHER THAN
ADJUSTMENTS PURSUANT TO SECTION 9); AND (2) THE COMMITTEE MAY NOT CANCEL ANY
OUTSTANDING SAR (WHETHER OR NOT GRANTED UNDER THE PLAN) AND GRANT IN
SUBSTITUTION THEREFOR NEW AWARDS UNDER THE PLAN COVERING THE SAME OR A DIFFERENT
NUMBER OF SHARES OF COMMON STOCK AND HAVING A EXERCISE PRICE PER SHARE LOWER
THAN THE THEN-CURRENT EXERCISE PRICE PER SHARE OF THE CANCELLED SAR.


 


7.             RESTRICTED STOCK; RESTRICTED STOCK UNITS

 


(A)           GENERAL. THE COMMITTEE MAY GRANT AWARDS ENTITLING RECIPIENTS TO
ACQUIRE SHARES OF COMMON STOCK (“RESTRICTED STOCK”) SUBJECT TO A RIGHT OF THE
COMPANY TO REPURCHASE ALL OR PART OF SUCH SHARES AT THEIR ISSUE PRICE OR OTHER
STATED OR FORMULA PRICE (OR TO REQUIRE FORFEITURE OF SUCH SHARES IF ISSUED AT NO
COST) FROM THE RECIPIENT IN THE EVENT THAT CONDITIONS SPECIFIED BY THE COMMITTEE
IN THE APPLICABLE AWARD ARE NOT SATISFIED PRIOR TO THE END OF THE APPLICABLE
RESTRICTION PERIOD OR PERIODS ESTABLISHED BY THE COMMITTEE FOR SUCH AWARD.
INSTEAD OF GRANTING AWARDS FOR RESTRICTED STOCK, THE COMMITTEE MAY ALSO GRANT
AWARDS ENTITLING THE RECIPIENTS TO RECEIVE SHARES OF COMMON STOCK OR CASH TO BE
DELIVERED AT THE TIME SUCH AWARDS VEST (“RESTRICTED STOCK UNITS”).  ANY AWARD OF
EITHER RESTRICTED STOCK OR RESTRICTED STOCK UNITS IS REFERRED TO HEREIN AS A
“RESTRICTED STOCK AWARD.”


 


(B)           TERMS AND CONDITIONS. THE COMMITTEE SHALL DETERMINE THE TERMS AND
CONDITIONS OF A RESTRICTED STOCK AWARD, INCLUDING THE CONDITIONS FOR REPURCHASE
BY THE COMPANY (OR FORFEITURE TO THE COMPANY) AND THE ISSUE PRICE, IF ANY.


 


(C)           ADDITIONAL PROVISIONS RELATING TO RESTRICTED STOCK.


 


(1)           DIVIDENDS. PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK WILL BE
ENTITLED TO ALL ORDINARY CASH DIVIDENDS PAID WITH RESPECT TO SUCH SHARES, UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE. UNLESS OTHERWISE PROVIDED BY THE COMMITTEE,
IF ANY DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, OR CONSIST OF A DIVIDEND
OR DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN AN ORDINARY CASH DIVIDEND,
THE SHARES, CASH OR OTHER PROPERTY WILL BE SUBJECT TO THE SAME RESTRICTIONS ON
TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF RESTRICTED STOCK WITH
RESPECT TO WHICH THEY

 

6

--------------------------------------------------------------------------------


 


WERE PAID. EACH DIVIDEND PAYMENT WILL BE MADE NO LATER THAN THE END OF THE
CALENDAR YEAR IN WHICH THE DIVIDENDS ARE PAID TO SHAREHOLDERS OF THAT CLASS OF
STOCK OR, IF LATER, THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE DATE THE
DIVIDENDS ARE PAID TO SHAREHOLDERS OF THAT CLASS OF STOCK.


 


(2)           STOCK CERTIFICATES. ANY STOCK CERTIFICATES ISSUED IN RESPECT OF A
RESTRICTED STOCK AWARD SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND,
UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, DEPOSITED BY THE PARTICIPANT,
TOGETHER WITH A STOCK POWER ENDORSED IN BLANK, WITH THE COMPANY (OR ITS
DESIGNEE). AT THE EXPIRATION OF THE APPLICABLE RESTRICTION PERIOD, THE COMPANY
(OR SUCH DESIGNEE) SHALL DELIVER THE CERTIFICATES (IF ANY) REPRESENTING THE
SHARES OF COMMON STOCK (IF ANY) WHICH ARE NO LONGER SUBJECT TO SUCH RESTRICTIONS
TO THE PARTICIPANT OR, IF THE PARTICIPANT HAS DIED, TO THE BENEFICIARY
DESIGNATED, IN A MANNER DETERMINED BY THE COMMITTEE, BY A PARTICIPANT TO RECEIVE
AMOUNTS DUE OR EXERCISE RIGHTS OF THE PARTICIPANT IN THE EVENT OF THE
PARTICIPANT’S DEATH (THE “DESIGNATED BENEFICIARY”). IN THE ABSENCE OF AN
EFFECTIVE DESIGNATION BY A PARTICIPANT, THE “DESIGNATED BENEFICIARY” SHALL MEAN
THE PARTICIPANT’S ESTATE.


 


(D)           ADDITIONAL PROVISIONS RELATING TO RESTRICTED STOCK UNITS.


 


(1)           SETTLEMENT. UPON THE VESTING OF EACH RESTRICTED STOCK UNIT, THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE FROM THE COMPANY ONE SHARE OF COMMON
STOCK OR AN AMOUNT OF CASH EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE OF COMMON
STOCK, AS PROVIDED IN THE APPLICABLE AWARD AGREEMENT, FOR EACH VESTED AND
UNRESTRICTED RESTRICTED STOCK UNIT.


 


(2)           VOTING RIGHTS. A PARTICIPANT SHALL HAVE NO VOTING RIGHTS WITH
RESPECT TO ANY RESTRICTED STOCK UNITS.


 


(3)           DIVIDEND RIGHTS. A PARTICIPANT SHALL HAVE NO RIGHT TO DIVIDENDS
WITH RESPECT TO ANY RESTRICTED STOCK UNITS.


 


(4)           MINIMUM VESTING REQUIREMENTS. THE MINIMUM VESTING PERIOD FOLLOWING
THE DATE OF RESTRICTED STOCK AWARDS SHALL BE AT LEAST ONE YEAR FOR PERFORMANCE
AWARDS (AS DEFINED IN SECTION 10(I) OF THIS PLAN), AND THREE YEARS FOR
RESTRICTED STOCK AWARDS WHICH ARE NOT PERFORMANCE AWARDS. NOTWITHSTANDING THE
FOREGOING, (I) RESTRICTED STOCK AWARDS WHICH ARE NOT PERFORMANCE AWARDS MAY VEST
PROPORTIONATELY IN ANNUAL INCREMENTS BASED ON CONTINUED EMPLOYMENT OR SERVICE
DURING SUCH VESTING PERIOD AND (II) ANY RESTRICTED STOCK AWARDS MADE TO
PARTICIPANTS WHO ARE NON-EMPLOYEE DIRECTORS AS COMPENSATION FOR SERVICE TO BE
RENDERED BY THEM AS DIRECTORS MAY VEST IN FULL UPON OR IMMEDIATELY PRIOR TO THE
NEXT ANNUAL MEETING OF THE COMPANY’S SHAREHOLDERS SUBJECT TO THEIR CONTINUED
SERVICE AS DIRECTORS THROUGH SUCH VESTING DATE.


 


8.             OTHER STOCK-BASED AWARDS

 

Subject to the other provisions of the Plan (including, without limitation, the
limitation under Section 4(b)(ii) to 300,000 maximum shares of Common Stock
which may potentially be involved in Other Stock-Based Awards), the Committee
may grant to Participants “Other Stock-Based Awards” consisting of
non-restricted shares of Common Stock or other Awards that are valued in whole
or in part by reference to, or are otherwise based on, shares of Common Stock
but which are not Options, SARs, Restricted Stock or Restricted Stock Units. 
Such Other Stock-Based Awards shall also be available as a form of payment in
the settlement of other Awards granted under the Plan or as payment in lieu of
compensation to which a Participant is otherwise

 

7

--------------------------------------------------------------------------------


 

entitled. Other Stock-Based Awards may be paid in shares of Common Stock or
cash, as the Committee shall determine. Subject to the provisions of the Plan,
the Committee shall determine the conditions of each Other Stock-Based Award,
including any purchase price applicable thereto.

 


9.                                      ADJUSTMENTS FOR CHANGES IN COMMON STOCK
AND CERTAIN OTHER EVENTS


 


(A)                                  CHANGES IN CAPITALIZATION. IN THE EVENT OF
ANY STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
COMBINATION OF SHARES, RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR
CHANGE IN CAPITALIZATION OR EVENT, OR ANY DIVIDEND OR DISTRIBUTION TO HOLDERS OF
COMMON STOCK OTHER THAN AN ORDINARY CASH DIVIDEND, (I) THE NUMBER AND CLASS OF
SECURITIES AVAILABLE UNDER THE PLAN, (II) THE SUB-LIMITS AND SHARE COUNTING
RULES SET FORTH IN SECTION 4(A) AND SECTION 4(B), (III) THE NUMBER AND CLASS OF
SECURITIES AND EXERCISE PRICE PER SHARE OF EACH OUTSTANDING OPTION, (IV) THE
SHARE- AND PER-SHARE-RELATED PROVISIONS AND THE EXERCISE PRICE OF EACH SAR,
(V) THE NUMBER OF SHARES SUBJECT TO AND THE REPURCHASE PRICE PER SHARE SUBJECT
TO EACH OUTSTANDING RESTRICTED STOCK AWARD, AND (VI) THE SHARE- AND
PER-SHARE-RELATED PROVISIONS AND THE PURCHASE PRICE, IF ANY, OF EACH OUTSTANDING
OTHER STOCK-BASED AWARD, SHALL BE EQUITABLY ADJUSTED BY THE COMPANY (OR
SUBSTITUTED AWARDS MAY BE MADE, IF APPLICABLE) IN THE MANNER DETERMINED BY THE
COMMITTEE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN THE EVENT THE
COMPANY EFFECTS A SPLIT OF THE COMMON STOCK BY MEANS OF A STOCK DIVIDEND AND THE
EXERCISE PRICE OF AND THE NUMBER OF SHARES SUBJECT TO AN OUTSTANDING OPTION ARE
ADJUSTED AS OF THE DATE OF THE DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF
THE RECORD DATE FOR SUCH DIVIDEND), THEN AN OPTIONEE WHO EXERCISES AN OPTION
BETWEEN THE RECORD DATE AND THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND SHALL
BE ENTITLED TO RECEIVE, ON THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH
RESPECT TO THE SHARES OF COMMON STOCK ACQUIRED UPON SUCH OPTION EXERCISE,
NOTWITHSTANDING THE FACT THAT SUCH SHARES WERE NOT OUTSTANDING AS OF THE CLOSE
OF BUSINESS ON THE RECORD DATE FOR SUCH STOCK DIVIDEND.


 


(B)                                 REORGANIZATION EVENTS.


 


(1)                                  DEFINITION. A “REORGANIZATION EVENT” SHALL
MEAN: (I) ANY MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY
AS A RESULT OF WHICH ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED INTO OR
EXCHANGED FOR THE RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY OR IS
CANCELLED, (II) ANY EXCHANGE OF ALL OF THE COMMON STOCK OF THE COMPANY FOR CASH,
SECURITIES OR OTHER PROPERTY PURSUANT TO A SHARE EXCHANGE TRANSACTION, OR
(III) ANY LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


(2)                                  CONSEQUENCES OF A REORGANIZATION EVENT ON
AWARDS OTHER THAN RESTRICTED STOCK AWARDS. IN CONNECTION WITH A REORGANIZATION
EVENT, THE BOARD MAY TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS AS TO ALL OR
ANY (OR ANY PORTION OF) OUTSTANDING AWARDS OTHER THAN RESTRICTED STOCK AWARDS ON
SUCH TERMS AS THE BOARD DETERMINES: (I) PROVIDE THAT AWARDS SHALL BE ASSUMED, OR
SUBSTANTIALLY EQUIVALENT AWARDS SHALL BE SUBSTITUTED, BY THE ACQUIRING OR
SUCCEEDING CORPORATION (OR AN AFFILIATE THEREOF), (II) UPON WRITTEN NOTICE TO A
PARTICIPANT, PROVIDE THAT THE PARTICIPANT’S UNEXERCISED AWARDS WILL TERMINATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH REORGANIZATION EVENT UNLESS
EXERCISED BY THE PARTICIPANT WITHIN A SPECIFIED PERIOD FOLLOWING THE DATE OF
SUCH NOTICE, (III) PROVIDE THAT OUTSTANDING AWARDS SHALL BECOME EXERCISABLE,
REALIZABLE, OR DELIVERABLE, OR RESTRICTIONS APPLICABLE TO AN AWARD SHALL LAPSE,
IN WHOLE OR IN PART PRIOR TO OR UPON

 

8

--------------------------------------------------------------------------------


 


SUCH REORGANIZATION EVENT, (IV) IN THE EVENT OF A REORGANIZATION EVENT UNDER THE
TERMS OF WHICH HOLDERS OF COMMON STOCK WILL RECEIVE UPON CONSUMMATION THEREOF A
CASH PAYMENT FOR EACH SHARE SURRENDERED IN THE REORGANIZATION EVENT (THE
“ACQUISITION PRICE”), MAKE OR PROVIDE FOR A CASH PAYMENT TO A PARTICIPANT EQUAL
TO THE EXCESS, IF ANY, OF (A) THE ACQUISITION PRICE TIMES THE NUMBER OF SHARES
OF COMMON STOCK SUBJECT TO THE PARTICIPANT’S AWARDS OVER (B) THE AGGREGATE
EXERCISE PRICE OF ALL SUCH OUTSTANDING AWARDS TO PARTICIPANTS AND ANY APPLICABLE
TAX WITHHOLDINGS, IN EXCHANGE FOR THE TERMINATION OF SUCH AWARDS, (V) PROVIDE
THAT, IN CONNECTION WITH A LIQUIDATION OR DISSOLUTION OF THE COMPANY, AWARDS
SHALL CONVERT INTO THE RIGHT TO RECEIVE LIQUIDATION PROCEEDS (IF APPLICABLE, NET
OF THE EXERCISE PRICE THEREOF AND ANY APPLICABLE TAX WITHHOLDINGS), AND (VI) ANY
COMBINATION OF THE FOREGOING. IN TAKING ANY OF THE ACTIONS PERMITTED UNDER THIS
SECTION 9(B)(2), THE BOARD SHALL NOT BE OBLIGATED BY THE PLAN TO TREAT ALL
AWARDS, ALL AWARDS HELD BY A PARTICIPANT, OR ALL AWARDS OF THE SAME TYPE,
IDENTICALLY.


 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Board may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 


(3)                                  CONSEQUENCES OF A REORGANIZATION EVENT ON
RESTRICTED STOCK AWARDS. UPON THE OCCURRENCE OF A REORGANIZATION EVENT OTHER
THAN A LIQUIDATION OR DISSOLUTION OF THE COMPANY, THE REPURCHASE AND OTHER
RIGHTS OF THE COMPANY UNDER EACH OUTSTANDING RESTRICTED STOCK AWARD SHALL INURE
TO THE BENEFIT OF THE COMPANY’S SUCCESSOR AND SHALL, UNLESS THE BOARD DETERMINES
OTHERWISE, APPLY TO THE CASH, SECURITIES OR OTHER PROPERTY WHICH THE COMMON
STOCK WAS CONVERTED INTO OR EXCHANGED FOR PURSUANT TO SUCH REORGANIZATION EVENT
IN THE SAME MANNER AND TO THE SAME EXTENT AS THEY APPLIED TO THE COMMON STOCK
SUBJECT TO SUCH RESTRICTED STOCK AWARD. UPON THE OCCURRENCE OF A REORGANIZATION
EVENT INVOLVING THE LIQUIDATION OR DISSOLUTION OF THE COMPANY, EXCEPT TO THE
EXTENT SPECIFICALLY PROVIDED TO THE CONTRARY IN THE INSTRUMENT EVIDENCING ANY
RESTRICTED STOCK AWARD OR ANY OTHER AGREEMENT BETWEEN A PARTICIPANT AND THE
COMPANY, ALL RESTRICTIONS AND CONDITIONS ON ALL RESTRICTED STOCK AWARDS THEN
OUTSTANDING SHALL AUTOMATICALLY BE DEEMED TERMINATED OR SATISFIED.


 


10.                               GENERAL PROVISIONS APPLICABLE TO AWARDS


 


(A)                                  TRANSFERABILITY OF AWARDS. UNTIL SUCH TIME
AS THEY BECOME FULLY VESTED, AWARDS SHALL NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE GRANTED, EITHER
VOLUNTARILY OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS OF DESCENT

 

9

--------------------------------------------------------------------------------


 


AND DISTRIBUTION OR, OTHER THAN IN THE CASE OF AN INCENTIVE STOCK OPTION,
PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER, AND, DURING THE LIFE OF THE
PARTICIPANT, SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT; PROVIDED, HOWEVER,
THAT THE BOARD MAY PERMIT OR PROVIDE IN AN AWARD FOR THE GRATUITOUS TRANSFER OF
THE AWARD BY THE PARTICIPANT TO OR FOR THE BENEFIT OF ANY IMMEDIATE FAMILY
MEMBER, FAMILY TRUST OR OTHER ENTITY ESTABLISHED FOR THE BENEFIT OF THE
PARTICIPANT AND/OR AN IMMEDIATE FAMILY MEMBER THEREOF IF, WITH RESPECT TO SUCH
PROPOSED TRANSFEREE, THE COMPANY WOULD BE ELIGIBLE TO USE A FORM S-8 FOR THE
REGISTRATION OF THE SALE OF THE COMMON STOCK SUBJECT TO SUCH AWARD UNDER THE
SECURITIES ACT OF 1933, AS AMENDED; PROVIDED, FURTHER, THAT THE COMPANY SHALL
NOT BE REQUIRED TO RECOGNIZE ANY SUCH TRANSFER UNTIL SUCH TIME AS THE
PARTICIPANT AND SUCH PERMITTED TRANSFEREE SHALL, AS A CONDITION TO SUCH
TRANSFER, DELIVER TO THE COMPANY A WRITTEN INSTRUMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND BY
ALL OF THE TERMS AND CONDITIONS OF THE AWARD. REFERENCES TO A PARTICIPANT, TO
THE EXTENT RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO AUTHORIZED
TRANSFEREES. THE FOREGOING RESTRICTIONS ON THE TRANSFERABILITY OF AWARDS SHALL
NOT BE DEEMED TO APPLY TO ANY SHARES OF COMMON STOCK RECEIVED AS AWARDS, OR UPON
EXERCISE OR OTHER SETTLEMENT OF AWARDS, FOLLOWING SUCH DATE AS ALL VESTING AND
OTHER REQUIREMENTS APPLICABLE TO SUCH AWARDS HAVE BEEN SATISFIED OR OTHERWISE
TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE APPLICABLE
AWARD AGREEMENT OR OTHER DOCUMENTATION EVIDENCING SUCH AWARDS.


 


(B)                                 DOCUMENTATION. EACH AWARD SHALL BE EVIDENCED
IN SUCH FORM (WRITTEN, ELECTRONIC OR OTHERWISE) AS THE COMMITTEE SHALL
DETERMINE. EACH AWARD MAY CONTAIN TERMS AND CONDITIONS IN ADDITION TO THOSE SET
FORTH IN THE PLAN.


 


(C)                                  COMMITTEE DISCRETION. EXCEPT AS OTHERWISE
PROVIDED BY THE PLAN, EACH AWARD MAY BE MADE ALONE OR IN ADDITION OR IN RELATION
TO ANY OTHER AWARD. THE TERMS OF EACH AWARD NEED NOT BE IDENTICAL, AND THE
COMMITTEE NEED NOT TREAT PARTICIPANTS UNIFORMLY.


 


(D)                                 TERMINATION OF STATUS. THE COMMITTEE SHALL
DETERMINE THE EFFECT ON AN AWARD OF THE DISABILITY, DEATH, TERMINATION OR OTHER
CESSATION OF EMPLOYMENT, AUTHORIZED LEAVE OF ABSENCE OR OTHER CHANGE IN THE
EMPLOYMENT OR OTHER STATUS OF A PARTICIPANT AND THE EXTENT TO WHICH, AND THE
PERIOD DURING WHICH, THE PARTICIPANT, OR THE PARTICIPANT’S LEGAL REPRESENTATIVE,
CONSERVATOR, GUARDIAN OR DESIGNATED BENEFICIARY, MAY EXERCISE RIGHTS UNDER THE
AWARD.


 


(E)                                  WITHHOLDING. THE PARTICIPANT MUST SATISFY
ALL APPLICABLE FEDERAL, STATE, LOCAL AND ANY OTHER APPLICABLE INCOME AND
EMPLOYMENT TAX WITHHOLDING OBLIGATIONS BEFORE THE COMPANY WILL DELIVER STOCK
CERTIFICATES OR OTHERWISE RECOGNIZE OWNERSHIP OF COMMON STOCK UNDER AN AWARD.
THE COMPANY MAY DECIDE TO SATISFY THE WITHHOLDING OBLIGATIONS THROUGH ADDITIONAL
WITHHOLDING ON SALARY OR WAGES. IF THE COMPANY ELECTS NOT TO OR CANNOT WITHHOLD
FROM OTHER COMPENSATION, THE PARTICIPANT MUST PAY THE COMPANY THE FULL AMOUNT,
IF ANY, REQUIRED FOR WITHHOLDING OR HAVE A BROKER TENDER TO THE COMPANY CASH
EQUAL TO THE WITHHOLDING OBLIGATIONS. PAYMENT OF WITHHOLDING OBLIGATIONS IS DUE
BEFORE THE COMPANY WILL ISSUE ANY SHARES ON EXERCISE OR VESTING OF AN AWARD OR,
IF THE COMPANY SO REQUIRES, AT THE SAME TIME AS PAYMENT OF THE EXERCISE PRICE IS
DUE UNLESS THE COMPANY DETERMINES OTHERWISE. IF PROVIDED FOR IN AN AWARD OR
APPROVED BY THE COMMITTEE IN ITS SOLE DISCRETION, A PARTICIPANT MAY SATISFY SUCH
TAX OBLIGATIONS IN WHOLE OR IN PART BY DELIVERY OF SHARES OF COMMON STOCK,
INCLUDING SHARES RETAINED FROM THE AWARD CREATING THE TAX OBLIGATION, VALUED AT
THEIR THEN FAIR MARKET VALUE; PROVIDED, HOWEVER, EXCEPT AS OTHERWISE PROVIDED BY
THE COMMITTEE, THAT THE TOTAL TAX WITHHOLDING WHERE STOCK IS

 

10

--------------------------------------------------------------------------------


 


BEING USED TO SATISFY SUCH TAX OBLIGATIONS CANNOT EXCEED THE COMPANY’S MINIMUM
STATUTORY WITHHOLDING OBLIGATIONS (BASED ON MINIMUM STATUTORY WITHHOLDING RATES
FOR FEDERAL AND STATE TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE
TO SUCH SUPPLEMENTAL TAXABLE INCOME). SHARES SURRENDERED TO SATISFY TAX
WITHHOLDING REQUIREMENTS CANNOT BE SUBJECT TO ANY REPURCHASE, FORFEITURE,
UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS.


 


(F)                                    AMENDMENT OF AWARD. THE COMMITTEE MAY
AMEND, MODIFY OR TERMINATE ANY OUTSTANDING AWARD, INCLUDING BUT NOT LIMITED TO,
SUBSTITUTING THEREFOR ANOTHER AWARD OF THE SAME OR A DIFFERENT TYPE, CHANGING
THE DATE OF EXERCISE OR REALIZATION, AND CONVERTING AN INCENTIVE STOCK OPTION TO
A NONSTATUTORY STOCK OPTION, PROVIDED THAT THE PARTICIPANT’S CONSENT TO SUCH
ACTION SHALL BE REQUIRED UNLESS (I) THE COMMITTEE DETERMINES THAT THE ACTION,
TAKING INTO ACCOUNT ANY RELATED ACTION, WOULD NOT MATERIALLY AND ADVERSELY
AFFECT THE PARTICIPANT’S RIGHTS UNDER THE PLAN OR (II) THE CHANGE IS PERMITTED
UNDER SECTION 9.


 


(G)                                 CONDITIONS ON DELIVERY OF STOCK. THE COMPANY
WILL NOT BE OBLIGATED TO DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN
OR TO REMOVE RESTRICTIONS FROM SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL
(I) ALL CONDITIONS OF THE AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF
THE COMPANY, (II) IN THE OPINION OF THE COMPANY’S COUNSEL, ALL OTHER LEGAL
MATTERS IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES HAVE BEEN
SATISFIED, INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE STOCK
EXCHANGE OR STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT HAS
EXECUTED AND DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS THE
COMPANY MAY CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY APPLICABLE
LAWS, RULES OR REGULATIONS.


 


(H)                                 ACCELERATION. SUBJECT TO SECTION 409A OF THE
CODE, OR ANY SUCCESSOR PROVISION THERETO, AND THE REGULATIONS THEREUNDER
(“SECTION 409A”), THE COMMITTEE MAY AT ANY TIME PROVIDE THAT ANY AWARD SHALL
BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART, FREE OF SOME OR ALL
RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART, AS THE
CASE MAY BE.


 


(I)                                     PERFORMANCE AWARDS.


 


(1)                                  GRANTS. RESTRICTED STOCK AWARDS AND OTHER
STOCK-BASED AWARDS UNDER THE PLAN MAY BE MADE SUBJECT TO THE ACHIEVEMENT OF
PERFORMANCE GOALS PURSUANT TO THIS SECTION 10(I) (“PERFORMANCE AWARDS”), SUBJECT
TO THE LIMIT IN SECTION 4(B) ON THE MAXIMUM NUMBER OF SHARES COVERED BY SUCH
AWARDS.


 


(2)                                  COMMITTEE. GRANTS OF PERFORMANCE AWARDS
(“PERFORMANCE-BASED COMPENSATION”) TO ANY COVERED EMPLOYEE (AS DEFINED BELOW)
INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) SHALL BE MADE ONLY BY THE COMMITTEE. “COVERED EMPLOYEE” SHALL
MEAN ANY PERSON WHO IS, OR WHOM THE COMMITTEE, IN ITS DISCRETION, DETERMINES MAY
BE, A “COVERED EMPLOYEE” UNDER SECTION 162(M)(3) OF THE CODE.


 


(3)                                  PERFORMANCE MEASURES. FOR ANY AWARD THAT IS
INTENDED TO QUALIFY AS PERFORMANCE-BASED COMPENSATION, THE COMMITTEE SHALL
SPECIFY THAT THE PAYMENT OF SUCH COMPENSATION SHALL BE SUBJECT TO THE
ACHIEVEMENT OF ONE OR MORE OBJECTIVE PERFORMANCE MEASURES PREESTABLISHED BY THE
COMMITTEE, WHICH SHALL BE OBJECTIVE AND SHALL MEET THE REQUIREMENTS OF
SECTION 162(M), INCLUDING THE REQUIREMENT THAT THE LEVELS OF PERFORMANCE

 

11

--------------------------------------------------------------------------------


 


TARGETED BY THE COMMITTEE RESULT IN THE ACHIEVEMENT OF PERFORMANCE GOALS BEING
“SUBSTANTIALLY UNCERTAIN.”  ONE OR MORE OF THE FOLLOWING BUSINESS CRITERIA FOR
THE COMPANY, ON A CONSOLIDATED BASIS, AND/OR FOR ANY PRESENT OR FUTURE PARENT OR
SUBSIDIARY OF THE COMPANY, OR FOR BUSINESS OR GEOGRAPHICAL UNITS OF THE COMPANY
AND/OR ANY PRESENT OR FUTURE PARENT OR SUBSIDIARY OF THE COMPANY (EXCEPT WITH
RESPECT TO THE TOTAL SHAREHOLDER RETURN AND EARNINGS PER SHARE CRITERIA), SHALL
BE USED BY THE COMMITTEE IN ESTABLISHING PERFORMANCE GOALS FOR SUCH PERFORMANCE
AWARDS: (I) EARNINGS PER SHARE; (II) REVENUES OR MARGINS; (III) CASH FLOW;
(IV) OPERATING MARGIN; (V) RETURN ON THE NET ASSETS, INVESTMENT, CAPITAL, OR
EQUITY; (VI) ECONOMIC VALUE ADDED; (VII) DIRECT CONTRIBUTION; (VIII) NET INCOME;
PRETAX EARNINGS; EARNINGS BEFORE INTEREST AND TAXES; EARNINGS BEFORE INTEREST,
TAXES, DEPRECIATION AND AMORTIZATION; EARNINGS AFTER INTEREST EXPENSE AND BEFORE
EXTRAORDINARY OR SPECIAL ITEMS; OPERATING INCOME; INCOME BEFORE INTEREST INCOME
OR EXPENSE, UNUSUAL ITEMS AND INCOME TAXES, LOCAL, STATE OR FEDERAL AND
EXCLUDING BUDGETED AND ACTUAL BONUSES WHICH MIGHT BE PAID UNDER ANY ONGOING
BONUS PLANS OF THE COMPANY; (IX) WORKING CAPITAL; (X) MANAGEMENT OF FIXED COSTS
OR VARIABLE COSTS; (XI) IDENTIFICATION OR CONSUMMATION OF INVESTMENT
OPPORTUNITIES OR COMPLETION OF SPECIFIED PROJECTS IN ACCORDANCE WITH CORPORATE
BUSINESS PLANS, INCLUDING STRATEGIC MERGERS, ACQUISITIONS OR DIVESTITURES; (XII)
TOTAL SHAREHOLDER RETURN; AND (XIII) DEBT REDUCTION.  ANY OF THE ABOVE GOALS MAY
BE DETERMINED ON AN ABSOLUTE OR RELATIVE BASIS OR AS COMPARED TO THE PERFORMANCE
OF A PUBLISHED OR SPECIAL INDEX DEEMED APPLICABLE BY THE COMMITTEE INCLUDING,
BUT NOT LIMITED TO, THE STANDARD & POOR’S 500 STOCK INDEX OR A GROUP OF
COMPANIES THAT ARE COMPARABLE TO THE COMPANY.  THE COMMITTEE MAY EXCLUDE THE
IMPACT OF AN EVENT OR OCCURRENCE WHICH THE COMMITTEE DETERMINED SHOULD
APPROPRIATELY BE EXCLUDED, INCLUDING WITHOUT LIMITATION (A) RESTRUCTURINGS,
DISCONTINUED OPERATIONS, EXTRAORDINARY ITEMS, AND OTHER UNUSUAL OR NON-RECURRING
CHARGES, (B) EVENTS EITHER NOT DIRECTLY RELATED TO THE OPERATIONS OF THE COMPANY
OR NOT WITHIN THE REASONABLE CONTROL OF THE COMPANY’S MANAGEMENT, OR (C) CHANGES
IN ACCOUNTING STANDARDS REQUIRED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


(4)                                  PERFORMANCE PERIODS. ACHIEVEMENT OF
PERFORMANCE GOALS IN RESPECT OF A PERFORMANCE AWARD SHALL BE MEASURED OVER A
PERIOD NO SHORTER THAN 12 MONTHS AND NO LONGER THAN FIVE YEARS, AS SPECIFIED BY
THE COMMITTEE (THE “PERFORMANCE PERIOD”).  PERFORMANCE GOALS SHALL BE
ESTABLISHED NOT LATER THAN 90 DAYS AFTER THE BEGINNING OF ANY PERIOD APPLICABLE
TO SUCH PERFORMANCE AWARDS, OR AT SUCH OTHER DATE AS MAY BE REQUIRED OR
PERMITTED FOR “PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M).


 


(5)                                  ADJUSTMENTS. THE COMMITTEE MAY, IN ITS
DISCRETION, REDUCE THE AMOUNT OF A SETTLEMENT OTHERWISE TO BE MADE IN CONNECTION
WITH PERFORMANCE AWARDS SUBJECT TO THIS SECTION 10(I), BUT MAY NOT EXERCISE
DISCRETION TO INCREASE ANY SUCH AMOUNT PAYABLE TO A PARTICIPANT IN RESPECT OF A
PERFORMANCE AWARD SUBJECT TO THIS SECTION 10(I).  THE COMMITTEE SHALL SPECIFY
THE CIRCUMSTANCES IN WHICH SUCH PERFORMANCE AWARDS SHALL BE PAID OR FORFEITED IN
THE EVENT OF TERMINATION OF EMPLOYMENT BY THE PARTICIPANT PRIOR TO THE END OF A
PERFORMANCE PERIOD OR SETTLEMENT OF SUCH AWARDS.


 


(6)                                  CERTIFICATION REQUIREMENT. NO
PERFORMANCE-BASED COMPENSATION SHALL VEST OR BE PAID UNDER THE PLAN UNLESS THE
COMMITTEE HAS CERTIFIED, BY RESOLUTION OR OTHER APPROPRIATE ACTION IN WRITING,
THAT THE PERFORMANCE CRITERIA AND ANY OTHER MATERIAL TERMS PREVIOUSLY
ESTABLISHED BY THE COMMITTEE OR SET FORTH IN THE PLAN, HAVE BEEN SATISFIED TO
THE EXTENT NECESSARY TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M).

 

12

--------------------------------------------------------------------------------


 


(7)                                  OTHER. THE COMMITTEE SHALL HAVE THE POWER
TO IMPOSE SUCH OTHER RESTRICTIONS ON PERFORMANCE AWARDS AS IT MAY DEEM NECESSARY
OR APPROPRIATE TO ENSURE THAT SUCH AWARDS SATISFY ALL REQUIREMENTS FOR
PERFORMANCE-BASED COMPENSATION.


 


11.                               MISCELLANEOUS


 


(A)                                  NO RIGHT TO EMPLOYMENT OR OTHER STATUS. NO
PERSON SHALL HAVE ANY CLAIM OR RIGHT TO BE GRANTED AN AWARD, AND THE GRANT OF AN
AWARD SHALL NOT BE CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED
EMPLOYMENT OR ANY OTHER RELATIONSHIP WITH THE COMPANY. THE COMPANY EXPRESSLY
RESERVES THE RIGHT AT ANY TIME TO DISMISS OR OTHERWISE TERMINATE ITS
RELATIONSHIP WITH A PARTICIPANT FREE FROM ANY LIABILITY OR CLAIM UNDER THE PLAN,
EXCEPT AS EXPRESSLY PROVIDED IN THE APPLICABLE AWARD.


 


(B)                                 NO RIGHTS AS STOCKHOLDER. EXCEPT IN THE CASE
OF RESTRICTED STOCK, AND SUBJECT TO THE PROVISIONS OF THE APPLICABLE AWARD, NO
PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS AS A STOCKHOLDER
WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED WITH RESPECT TO AN
AWARD UNTIL BECOMING THE RECORD HOLDER OF SUCH SHARES.


 


(C)                                  EFFECTIVE DATE AND TERM OF PLAN. THE PLAN
SHALL BECOME EFFECTIVE ON THE DATE THE PLAN IS APPROVED BY THE COMPANY’S
SHAREHOLDERS (THE “EFFECTIVE DATE”). NO AWARDS SHALL BE GRANTED UNDER THE PLAN
AFTER THE EXPIRATION OF 10 YEARS FROM THE EFFECTIVE DATE, BUT AWARDS PREVIOUSLY
GRANTED MAY EXTEND BEYOND THAT DATE.


 


(D)                                 AMENDMENT OF PLAN. THE BOARD MAY AMEND,
SUSPEND OR TERMINATE THE PLAN OR ANY PORTION THEREOF AT ANY TIME PROVIDED THAT
(I) TO THE EXTENT REQUIRED BY SECTION 162(M), NO AWARD GRANTED TO A PARTICIPANT
THAT IS INTENDED TO COMPLY WITH SECTION 162(M) AFTER THE DATE OF SUCH AMENDMENT
SHALL BECOME EXERCISABLE, REALIZABLE OR VESTED, AS APPLICABLE TO SUCH AWARD,
UNLESS AND UNTIL SUCH AMENDMENT SHALL HAVE BEEN APPROVED BY THE COMPANY’S
SHAREHOLDERS IF REQUIRED BY SECTION 162(M) (INCLUDING THE VOTE REQUIRED UNDER
SECTION 162(M)); (II) NO AMENDMENT THAT WOULD REQUIRE SHAREHOLDER APPROVAL UNDER
THE RULES OF THE APPLICABLE EXCHANGE MAY BE MADE EFFECTIVE UNLESS AND UNTIL SUCH
AMENDMENT SHALL HAVE BEEN APPROVED BY THE COMPANY’S SHAREHOLDERS; AND (III) IF
THE APPLICABLE EXCHANGE AMENDS ITS CORPORATE GOVERNANCE RULES SO THAT SUCH
RULES NO LONGER REQUIRE SHAREHOLDER APPROVAL OF “MATERIAL AMENDMENTS” TO EQUITY
COMPENSATION PLANS, THEN, FROM AND AFTER THE EFFECTIVE DATE OF SUCH AMENDMENT TO
APPLICABLE EXCHANGE RULES, NO AMENDMENT TO THE PLAN (A) MATERIALLY INCREASING
THE NUMBER OF SHARES AUTHORIZED UNDER THE PLAN (OTHER THAN PURSUANT TO
SECTION 4(C) OR SECTION 9), (B) EXPANDING THE TYPES OF AWARDS THAT MAY BE
GRANTED UNDER THE PLAN, OR (C) MATERIALLY EXPANDING THE CLASS OF PARTICIPANTS
ELIGIBLE TO PARTICIPATE IN THE PLAN, SHALL BE EFFECTIVE UNLESS SHAREHOLDER
APPROVAL IS OBTAINED. IN ADDITION, IF AT ANY TIME THE APPROVAL OF THE COMPANY’S
SHAREHOLDERS IS REQUIRED AS TO ANY OTHER MODIFICATION OR AMENDMENT UNDER
SECTION 422 WITH RESPECT TO INCENTIVE STOCK OPTIONS, THE BOARD MAY NOT EFFECT
SUCH MODIFICATION OR AMENDMENT WITHOUT SUCH APPROVAL. UNLESS OTHERWISE SPECIFIED
IN THE AMENDMENT, ANY AMENDMENT TO THE PLAN ADOPTED IN ACCORDANCE WITH THIS
SECTION 11(D) SHALL APPLY TO, AND BE BINDING ON THE HOLDERS OF, ALL AWARDS
OUTSTANDING UNDER THE PLAN AT THE TIME THE AMENDMENT IS ADOPTED, PROVIDED THE
BOARD DETERMINES THAT SUCH AMENDMENT DOES NOT MATERIALLY AND ADVERSELY AFFECT
THE RIGHTS OF PARTICIPANTS UNDER THE PLAN. NO AWARD SHALL BE MADE THAT IS
CONDITIONED UPON STOCKHOLDER APPROVAL OF ANY AMENDMENT TO THE PLAN.

 

13

--------------------------------------------------------------------------------


 


(E)                                  PROVISIONS FOR FOREIGN PARTICIPANTS. THE
COMMITTEE MAY MODIFY AWARDS GRANTED TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR
EMPLOYED OUTSIDE THE UNITED STATES OR ESTABLISH SUBPLANS OR PROCEDURES UNDER THE
PLAN TO RECOGNIZE DIFFERENCES IN LAWS, RULES, REGULATIONS OR CUSTOMS OF SUCH
FOREIGN JURISDICTIONS WITH RESPECT TO TAX, SECURITIES, CURRENCY, EMPLOYEE
BENEFIT OR OTHER MATTERS.


 


(F)                                    COMPLIANCE WITH CODE SECTION 409A. NO
AWARD SHALL PROVIDE FOR DEFERRAL OF COMPENSATION THAT DOES NOT COMPLY WITH
SECTION 409A UNLESS THE COMMITTEE, AT THE TIME OF GRANT, SPECIFICALLY PROVIDES
THAT THE AWARD IS NOT INTENDED TO COMPLY WITH SECTION 409A OF THE CODE. THE
COMPANY SHALL HAVE NO LIABILITY TO A PARTICIPANT, OR ANY OTHER PARTY, IF AN
AWARD THAT IS INTENDED TO BE EXEMPT FROM, OR COMPLIANT WITH, SECTION 409A IS NOT
SO EXEMPT OR COMPLIANT OR FOR ANY ACTION TAKEN BY THE BOARD.


 


(G)                                 GOVERNING LAW. THE PROVISIONS OF THE PLAN
AND ALL AWARDS MADE HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO ANY
APPLICABLE CONFLICTS OF LAW PRINCIPLES.

 

14

--------------------------------------------------------------------------------